Case 8:20-cv-02213-CEH-AAS Document 12 Filed 11/04/20 Page 1 of 2 PageID 108




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

YOLANDA HARRIS,

       Plaintiff,

v.                                                  CASE NO.:       8:20-cv-02213-CEH-AAS

NATIONAL CREDIT SYSTEMS, INC.,

       Defendant.
                                             /

     NOTICE OF APPEARANCE AND DESIGNATION OF E-MAIL ADDRESSES

       PLEASE TAKE NOTICE that Jason W. Imler, Esquire, of the law firm of Printy & Printy

P.A., hereby gives notice of his appearance as Inventory Attorney on behalf of Attorney,

PATRICK K. ELLIOTT and requests that all pleadings, notices, and other papers filed in this

action be served on undersigned counsels. The undersigned counsel designates the following

primary and secondary e-mail addresses to be used in this matter:

       Primary E-Mail Addresses:                    jason.imler@printylawfirm.com

       Secondary E-Mail Addresses:                  garyjr@printylawfirm.com
                                                    wanda.butler@printylawfirm.com
                                                    toni.harrold@printylawfirm.com
                                                    ashley.hart@printylawfirm.com

                                                    Respectfully submitted by:

                                                    /s/ Jason W. Imler, Esq
                                                    Jason W. Imler
                                                    Florida Bar No. 1004422
                                                    PRINTY & PRINTY, P.A.
                                                    3411 W. Fletcher Ave., Suite A
                                                    Tampa, Florida 33618
                                                    (813) 434-0649 Telephone
                                                    (813) 423-6543 Fax
                                                    Jason.Imler@printylawfirm.com
Case 8:20-cv-02213-CEH-AAS Document 12 Filed 11/04/20 Page 2 of 2 PageID 109




                               CERTIFICATE OF SERVICE

       I HEARBY CERTIFY that on this 4th day of November 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send a copy via email

to the following:

Yolanda Harris
2517 E 31st Ave
Apt. B
Tampa, FL 33610
PRO SE

                                                  /s/ Jason W. Imler
                                                  JASON IMLER
                                                  Florida Bar Number. 1004422
                                                  GARY L. PRINTY, JR
                                                  Florida Bar Number. 41956
                                                  PRINTY & PRINTY, P.A.
                                                  3411 W. Fletcher Ave., Suite A
                                                  Tampa, Florida 33618
                                                  (813) 434-0649 Telephone
                                                  (813) 423-6543 Fax
                                                  Jason.Imler@printylawfirm.com
                                                  garyjr@printylawfirm.com
                                                  toni.harrold@printylawfirm.com
                                                  wanda.butler@printylawfirm.com
                                                  Ashley.hart@printylawfirm.com
